EXAMINER'S AMENDMENT/COMMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 6/4/21.  As requested, the specification and clams 1, 3, 14 and 16 have been amended. Claims 1, 3-14 and 16-18 are pending in the instant application.
The corrected drawings were received on 6/4/21.  These drawings are approved by the examiner.
In response to the amendment and corrected drawings, the objections to the specification and drawings have been withdrawn.  Further, the 103 rejection of claims 1, 6-14, 19 and 20 as being unpatentable over Higgins in view of Kallassy, and the nonstatutory double patenting rejection of claims 1, 6 and 7 as being unpatentable over the ‘966 patent in view of Kallassy have been withdrawn.
Claims 1, 2-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is that of U.S. Patent Application Publication No. 2014/0058311 to Higgins. Higgins fails to teach or fairly suggest to one either alone, or in combination, an orthotic ankle garment integrally knit of a body yarn comprising “an upwardly-turned lateral stabilizer wing located at the termination point of said lateral brace strap, and configured to extend proximate the lateral malleolus of the ankle towards a top region of the foot, and said lateral stabilizer wing defining an area 
Remaining claims 3-13 and 16-18 are necessarily allowable as being dependent upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIM M LEWIS/Primary Examiner, Art Unit 3786